Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the contents of claim 9 must be shown or the feature(s) canceled from the claim(s).  The drawings do not show any interactions between adjacent plates that are claimed. 
The “therefore the transporting mechanism is also correspondingly divided into a front horizontal portion, a rising portion, a middle portion, a descending portion, and a rear horizontal portion, wherein in the transporting mechanism, the front horizontal portion and the rising portion, the rising portion and the middle portion, the middle portion and the descending portion, and the descending portion and the rear horizontal portion are connected by means of curved surfaces with smooth transitions” “wherein at least one part of the middle portion of the industrial kiln runs horizontally” per claim 2 is not shown because the smooth transitions along with the rising and descending sections and horizontal middle portion of the kiln are not shown.
Additionally a heat preservation layer according to claims 10 and 13 is not shown.
Wherein an arch distance of the middle portion of the industrial kiln ranges from 1 time to 2 times an inner diameter of the internal chamber of the kiln body per claims 3 and 11 is not shown.
Wherein the transporting mechanism is in a form of a conveyor belt or a conveyor roller per claim 4 is not shown because a belt nor a conveyor roller the comprises the shape disclosed in claim 1 is not shown.
The protruding structures snap in the push plate grooves to avoid arch-up of the push plate per claim 7 is not shown as there is no snap fit structure shown. This same issue is in Claim 8
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 2 recites “wherein at least one part of the middle portion of the industrial kiln runs horizontally”. The middle portion is claimed to be arched in claim 1. It is unclear how something can run horizontally and be arched. Additionally it is unclear if this refers to the industrial kiln, the kiln body, or something else.
Claims 3 and 11 recites “wherein an arch distance of the middle portion of the industrial kiln ranges from 1 time to 2 times an inner diameter of the internal chamber of the kiln body”. It is unclear what an inner diameter of the internal chamber comprises or how this changes the structure of the device because no shape of the internal chamber has been claimed.
Claims 4 and 12 recite “wherein the transporting mechanism is in a form of a conveyor belt or a conveyor roller”. It is unclear how a single roller can comprise the shape of the transportation mechanism disclosed in claim 1. This same issue occurs in claim 5.
Claim 5 recites “wherein the transporting mechanism is in a form of a conveyor roller; transporting is completed by several conveyor rollers rotating in a same direction; the conveyor rollers support a push plate for placing the member to be fired; the member to be fired or a carrier loading the member to be fired is placed on the push plate, and the conveyor rollers rotating in the same direction feed the push plate and the member to be fired placed on the push plate into the internal chamber of the kiln body for sintering”. It is unclear if the multiple rollers provided in the transportation mechanism. 
Claim 6 recites “wherein the push plate employs a rectangular structure on the whole”. It is not clear what the difference is between a rectangular structure on the whole versus a rectangular structure.
Claim 9 recites “the other one has a left-right-through groove”. It is not clear what a through groove comprises.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 10, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 1465572 to Bailey (Bailey) in view of EP2684946 to Malas (Malas).
Regarding claim 1, Bailey a kiln body (Figure 1) and a transporting mechanism (c, h, t, and associated equipment, Figure 6) that is configured to convey a member to be fired to pass through an internal chamber of the kiln body, wherein the kiln body is of a structure with an arched middle portion (arch shown in Figure 1 and disclosed in Page 2 lines 55-63), and comprises a rising portion (a and b, Figure 1), a middle portion (x, Figure 1), and a descending portion (b, Figure 1); the transporting mechanism passes through the internal chamber of the kiln body in a parallel manner, and therefore the transporting mechanism is also correspondingly divided into, a rising portion, a middle portion, a descending portion (at least h, shown in Figures 1-6), wherein in the transporting mechanism, , the rising 
Bailey is silent on the kiln comprising a front end of the rising portion is connected to a front horizontal portion and a rear end of the descending portion is connected to a rear horizontal portion, and a rear end of the descending portion is connected to a rear horizontal portion, the transporting mechanism comprising a front horizontal portion and a rear horizontal portion and a connection with curved surfaces with smooth transitions between the front horizontal portion and the rising portion and the descending portion and the rear horizontal portion, and the transporting mechanism conveys the member to be fired to sequentially pass through the front horizontal portion and the rear horizontal portion.
Malas teaches a front end of the rising portion is connected to a front horizontal portion (3, Figure 1) and a rear end of the descending portion is connected to a rear horizontal portion (9, Figure 1) the transporting mechanism comprising a front horizontal portion and a rear horizontal portion (10, Figure 1), a connection with curved surfaces with smooth transitions between the front horizontal 
Regarding claims 2 and 11, Bailey teaches wherein at least one part of the middle portion of the industrial kiln runs horizontally (X, Figure 1).
Regarding claim 3, Bailey teaches wherein an arch distance of the middle portion of the industrial kiln ranges from 1 time to 2 times an inner diameter of the internal chamber of the kiln body (size shown in comparison in Figures 1-6 where the length of the arch is clearly larger than a diameter of the internal chamber of the kiln body).
Regarding claims 10 and 13, Bailey teaches wherein a heat preservation layer is disposed outside an upright wall of the kiln body (second vertical wall between interior wall and bricks in Figure 3
Bailey is silent on a thickness of the heat preservation layer is 8 cm to 12 cm and it is observed that thickness of the layer is a result effective variable because the thicker the layer the stronger and more heat insulative the kiln would become and dependent on the strength needed and heat insulation . 

Claims 4, 5, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey in view of Malas and U.S. Patent 4448117 to Wells (Wells).
Regarding claim 4, Bailey teaches a conveyor chain (h is an endless chain).
Bailey is silent on wherein the transporting mechanism is in a form of a conveyor belt or a conveyor roller
Wells teaches wherein the transporting mechanism is in a form of a conveyor belt or a conveyor roller (Col. 4 lines 43-59 disclose chain and belts as equivalent alternatives). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Bailey with the teachings of Wells to provide wherein the transporting mechanism is in a form of a conveyor belt or a conveyor roller. Doing so would be replacing a chain with an equivalent alternative and would allow the device to handle different load and/or different types of product receptacles.
Regarding claim 5, Bailey teaches a push plate for placing the member to be fired (c, Figures 1-6), the member to be fired or a carrier loading the member to be fired is placed on the push plate (shown in Figures 1-6)
Bailey is silent on wherein the transporting mechanism is in a form of a conveyor roller; transporting is completed by several conveyor rollers rotating in a same direction; the conveyor rollers support a push plate, and the conveyor rollers rotating in the same direction feed the push plate and the member to be fired placed on the push plate into the internal chamber of the kiln body for sintering.

Regarding claim 12, Bailey teaches a conveyor chain (h is an endless chain).
Bailey is silent on wherein the transporting mechanism is in a form of a conveyor belt or a conveyor roller
Wells teaches wherein the transporting mechanism is in a form of a conveyor belt or a conveyor roller (Col. 4 lines 43-59 disclose chain and belts as equivalent alternatives). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Bailey with the teachings of Wells to provide wherein the transporting mechanism is in a form of a conveyor belt or a conveyor roller. Doing so would be replacing a chain with an equivalent alternative and would allow the device to handle different load and/or different types of product receptacles.

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey in view of Malas, Wells, and WO2010029430 to Kubota et al. (Kubota).
Regarding claim 6, Bailey teaches wherein the push plate employs a rectangular structure on the whole, and has an upper surface, a lower surface, and front, rear, left, and rear side surfaces; the lower surface of the push plate comes into contact with the conveyor wheels (c, Figures 1-6 is shown to have a rectangular shape). 
Bailey is silent on the lower surface of the push plate comes into contact with the conveyor rollers and a recessed placing region is provided at a middle position of the upper surface to place the member to be fired or the carrier loading the member to be fired.
Malas teaches conveyor rollers (10, Figure 1). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Bailey with the teachings of Malas to provide conveyor rolelrs. Doing so would allow the products to be transferred by an alternate transportation means and which would allow different receptacles to be used when transporting products.
Kubota teaches a recessed placing region is provided at a middle position of the upper surface to place the member to be fired or the carrier loading the member to be fired (40, Figures 1 and 5). It would have been obvious to modify the teachings of Bailey with the teachings of Kubota to provide a recessed placing region is provided at a middle position of the upper surface to place the member to be fired or the carrier loading the member to be fired. Doing so would allow the kiln to process different materials.
Regarding claim 7, Bailey is silent on wherein in at least a portion of the transporting mechanism that passes through the internal chamber of the kiln body, guardrails are disposed on two sides of the transporting mechanism; the left and right side surfaces of the push plate are recessed to form front-rear-through push plate grooves; continuous protruding structures are disposed at corresponding positions of the guardrails on the two sides of the transporting mechanism; and when the push plate advances on the conveyor rollers, the protruding structures snap in the push plate grooves to avoid arch-up of the push plate.

Regarding claim 8, Bailey is silent on wherein in at least a portion of the transporting mechanism that passes through the internal chamber of the kiln body, guardrails are disposed on two sides of the transporting mechanism; protruding structures are disposed on the left and right sides of the push plate to form push plate protrusions; through grooves are disposed at positions of the guardrails that come into contact with the push plate protrusions; and when the push plate advances on the conveyor rollers, the push plate protrusions snap in the through grooves. 
Kubota teaches wherein in at least a portion of the transporting mechanism that passes through the internal chamber of the kiln body, guardrails are disposed on two sides of the transporting .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey in view of Malas, Wells, Kubota and U.S. Patent 4560350 to Doby (Doby).
Regarding claim 9, Bailey is silent on wherein in the front and rear side surfaces of the push plate, one has a protrusion and the other one has a left-right-through groove; and when a plurality of push plates are on the conveyor rollers, corresponding protrusions and grooves of two push plates coming into contact in a front-rear direction can be engaged with each other.
Doby teaches wherein in the front and rear side surfaces of the push plate, one has a protrusion and the other one has a left-right-through groove; and when a plurality of push plates are on the conveyor rollers, corresponding protrusions and grooves of two push plates coming into contact in a front-rear direction can be engaged with each other (40’’ and 32’’, Figure 6). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Bailey with the teachings of Doby to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        1/15/21